Citation Nr: 0941332	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA), regional office (RO) in Little Rock, 
Arkansas.  In September 2009, the claimant and his wife 
testified at a video hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his prostate cancer was caused by, 
among other things, his exposure to herbicides while 
providing base security for an Air Force Base at Nakhon 
Phanom, Thailand in 1968 and 1969.  Moreover, service 
personnel records do in fact confirm the fact that the 
Veteran was the Security Alert Team Leader for the 56th 
Security Police Squadron at an Air Force Base at Nakhon 
Phanom, Thailand from May 1968 to April 1969.  Furthermore, 
in September 2009 the Veteran provided VA with a copy of a 
documented entitled Project CHECO, Southwest Asia Report, 
base Defense in Thailand which confirms the fact that the Air 
Force Base at Nakhon Phanom, Thailand used large amounts of 
herbicides to keep vegetation growth under control.  

The record also shows that the Veteran has been diagnosed 
with prostate cancer since 2003.  Furthermore, while the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309(e) (2009) do 
not apply to Veteran's who were exposed to herbicides outside 
of the Republic of Vietnam during the Vietnam era, the Board 
can see no reason why the National Academy of Sciences (NAS) 
findings regarding a positive association between the cancer 
causing agent in Agent Orange and other herbicides used in 
the Republic of Vietnam and prostate cancer would not also 
support the appellant's claim if he can show that the 
herbicides he was exposed to at the Air Force Base at Nakhon 
Phanom, Thailand in 1968 and 1969 also contained the same 
cancer causing agent.  See Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam, 1994; 59 Fed. Reg. 
341-346 (1994);61 Fed. Reg. 41442-41449 (1996); and 64 Fed. 
Reg. 59232-59243 (1999); also see Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In this regard, the Board notes that while the record 
documents the use of herbicides at the Air Force Base at 
Nakhon Phanom, Thailand, it does not establish that they were 
used when the Veteran was stationed at this facility from May 
1968 to April 1969.  Likewise, the record does not establish 
whether these herbicides were tactical or non-tactical 
(commercial).  Similarly, the record does not contain 
information about whether these herbicides contained the same 
cancer causing agent as those that the NAS found were 
associated with prostate cancer when used in the Republic of 
Vietnam.  

Therefore, the Board finds that a remand is required to 
obtain answers to the above questions as well as to allow the 
agency of original jurisdiction to undertake any other needed 
development in accordance with the May 6, 2009, VBA Fast 
Letter entitled Developing for Evidence of Herbicide Exposure 
in Haas-Related Claims from Veterans with Thailand Service 
during the Vietnam Era.  38 U.S.C.A. § 5103A(b) (West 2002); 
also see M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block n.   

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the 
appropriate agency to ascertain whether 
herbicides were used to keep vegetation 
growth under control while the claimant 
was stationed at the Air Force Base at 
Nakhon Phanom, Thailand from May 1968 to 
April 1969; whether the herbicides used 
at that time were tactical or non-
tactical (commercial); and whether the 
herbicides used at that time contained 
the same cancer causing agent as those 
that the NAS found were associated with 
prostate cancer when used in the Republic 
of Vietnam.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims file.

2.  The RO/AMC should undertake any other 
development required by the May 6, 2009, 
VBA Fast Letter and the M21-MR including 
sending an e-mail inquiry to the Agent 
Orange Mailbox for review of the 
Department of Defense (DoD) inventory 
listing the herbicide use, testing, and 
storage sites.  

3.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002); and 38 
C.F.R. § 3.159 (2009).

4.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claim.  If it remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

